﻿First of all. Sir, I should like to take this opportunity to offer you my congratulations on your election to the presidency of the forty-second session of the United Nations General Assembly. Your long experience in diplomacy and international relations and your personal talent are great assets that assure us of your enlightened and vigorous conduct of this session's proceedings.
I should also like to express my gratitude and admiration to the Secretary-General. With dedication, wisdom and tenacity, and assisted by outstanding associates, he has performed year after year the delicate and complex tasks entrusted to him. At a time when certain world and regional conflicts have entered a critical phase, his initiatives and his efforts at mediation and conciliation have taken on a special importance. I need refer only to the Iran-Iraq war and the occupation of Afghanistan. I want to say how very pleased my Government is that his mandate has been renewed and assure him once again of all our confidence.
Last Tuesday, Mr. Ellemann-Jensen, the Danish Minister for Foreign Affairs, addressed the Assembly as the current President of the European Community and its 12 member States. I entirely endorse the positions he expounded here on the various international questions in today's world, and shall therefore confine my remarks to the following observations.
The review of the international situation in which we traditionally engage at this time of year leads us on this occasion to make an assessment that is more subtle and, indeed, more positive. We are, of course, still disturbed to see that confrontation and military occupation persist in various parts of the world. There are new outbursts of violence, and breaches of human rights are still as widespread as ever. At the same time, a majority of member countries continue to endure the hardships inflicted by the state of the world economy. 
However, a number of recent developments appear to indicate a more positive turn and, indeed, to justify new hopes. I have in mind, in particular, the situation in Central America, to which I shall revert later, and the situation in Sri Lanka, where a balanced agreement has been signed between the President of Sri Lanka and the Prime Minister of India providing for a conclusion to the bloody war that has been waged between that country's two communities. I should also mention the very encouraging results of the seventh session of the United Nations Conference on Trade and Development (UNCTAD), which has just completed its work at Geneva. 
I would be remiss if I did not reiterate our common commitment to the fight against terrorism. Glimmers of hope have appeared with regard to the possibility of convening a Middle East peace conference. The emerging consensus in the aftermath of the International Conference on the Relationship between Disarmament and Development also demonstrates a new state of mind and greater convergence of interests and views. 
Above all, however, the evolution in East-West relations, in which my country has the greatest interest, situated as it is in the heart of Europe, is a matter that gives ground for new optimism. The question of utmost interest to us is whether international relations have indeed reached a turning point. For the first time it is my impression that we are witnessing the slow demise of the cold war and the old dogmas that have characterised post war political dogmas based on the dialectic of the world class struggle, unrelenting confrontation between ideologies, hostility and fundamental distrust between blocks. The desire to avoid nuclear disaster, to guarantee the survival of mankind and to offer prosperity to the greatest possible number is, I believe compelling peoples, and consequently their political leaders, to do some clear thinking. 
No one can deny that in our day the development of modern technology and the continual internationalisation of production and trade have led to interdependence among economies and States· It is only natural and realistic for political leaders of whatever persuasion to recognize the situation and resolutely and without ulterior motives adopt a policy that will bring about the conditions necessary for broader, more creative and mutually advantageous co-operation. For the present, our attention is focused on the prospects for the first real disarmament agreement, concerning intermediate nuclear forces, which should be concluded before the end of the year. This has in particular resulted from a fortunate initiative of NATO, dating from 1981, It is therefore with keen hope that we look forward to the formalization of the next summit, which should result in the signing of this historic agreement. 
Such an agreement would bring about a decisive strengthening of the climate of trust and the spirit of co-operation between the United States and the Soviet Union, between East and West. It would help reduce tensions to the lowest level known by Europe since the end of the Second World War. It is our hope that in the wake of that initial agreement, which is of vital importance politically and psychologically negotiations on a drastic reduction of strategic nuclear forces will also be completed. In the same spirit, we very much hope that the work of the Conference on Disarmament in Geneva - where many hurdles have been overcome - on the prohibition and elimination of all chemical weapons will be completed promptly. 
From the same standpoint of the need for stability and increased security in Europe, my country also advocates parallel negotiations on conventional forces, which we hope will lead to a balanced reduction, also properly verifiable, of such armaments. The need further to enhance the spirit of trust and co-operation requires that in the mean time existing treaties and agreements be complied with and that the establishment and development of new categories of intra- or extra-atmospheric weapons not be encouraged, for they would only create additional confusion in the already highly complex technical rivalry and would put the arms race on a new and entirely different path.
It is with pleasure that we note the new directions of Soviet domestic and foreign policy. During my recent trip to Moscow I had the privilege of speaking to important Soviet leaders, and I came away believing that a change in policy really is under way. This should help bring about profound and lasting progress in all spheres, in particular respect for human rights and fundamental freedoms, which many justifiably expect. In this context I would recall and emphasize our political will to act with our partners in the European Community so that the work of the Conference on Security and Co-operation in Europe will lead to the total implementation by all participant countries of the provisions of the Helsinki Final Act. Just as we feel entitled to consider the implications of recent developments in international relations, so we must make it clear that only actions - not resolutions - will remove the doubts and reservations that history and experience have rooted within us. 
In this regard, the increasingly murderous war in Afghanistan causes serious doubts to persist as to the Soviet desire for peace in its foreign policy. How can it be otherwise, while foreign troops remain stationed there and prevent the Afghan people from fully exercising their right to self-determination and to build a new society that is truly non-aligned and independent? Only the rapid withdrawal of those troops according to a precise timetable will make possible progress in the talks being held by the Secretary-General.	
The agreement on a plan for the restoration of peace in Central America, reached on 7 August by the five Presidents of Central America, is another source ι : satisfaction to us. Luxembourg, acting together with the other member countries ( E the European Community, has constantly advocated a negotiated settlement, particularly at Ministerial Conferences at which its representatives have met with those of the Central American countries and the Contadora Group - first in San Joś in 1984, then in Luxembourg in 1985, and, recently, in Guatemala in February of this year. 
Resisting outside pressures and demonstrating a common political will, the Heads of those five nations have given the world a lesson in courage and political wisdom by saying no to any armed solution and choosing peace through a negotiated regional agreement based on dialogue, reconciliation and democracy. The first steps towards implementation of the peace process, which is certainly as difficult and delicate as any process ever has been, are encouraging and consolidate the restored climate of trust. It is therefore desirable that all countries involved in the region accept that agreement and contribute to its conversion into a genuine peace with due respect for international law. 
In two countries of East Asia which have for too long been subject to oppression and dictatorship, democracy has also been given a chance. In the Philippines, President Aquino has worked with determination to establish institutions truly representative of the people of the Philippines. She deserves our support as she moves along this road, which is strewn with formidable dangers. Her efforts to bring about economic recovery, to curb corruption, and to carry out the necessary social and economic reforms, particularly agrarian reform, deserve our esteem. In the Philippines, Latin America and elsewhere, success in the attainment of democracy is closely linked to the bold measures required for progress and social justice, of which those countries have so long been deprived. 
In South Korea, an intelligent people has succeeded in securing recognition of the legitimacy of its political and social demands, thus opening the way to political amnesty, freedom of expression and free elections. We are pleased that, as the Seoul Olympic Games draw near, this process is helping bring about a truly democratic regime through the responsible contribution of all parties concerned, including the present Government and the leaders of the opposition. The absence of any representative of the Korean people in this Hall thus deserves to be re-examined at this session. 
On the Question of the war between Iran and Iraq, we wish to welcome the unanimous agreement reached in the Security Council, based on an identical assessment by the five permanent members of the Security Council. This is an encouraging sign which is promising for the future of the United Nations. It signals a new trend which deserves to be highlighted and sustained. That decision proves that all the members of the Security Council, diverse as they are, are capable of finding a common political will and of shouldering the special responsibilities that the Charter and the Members of this Organization have entrusted to them for the maintenance of international peace and security. 
Even though this diplomatic breakthrough cannot erase from our minds the suffering of the war, we should like, from this rostrum, to applaud this magnificent precedent, achieved with a unanimity unparalleled in recent history, which should enable East and West, North and South, to work more resolutely an on a larger scale towards the restoration of international peace and co-operator It is my firm belief that the great majority of the Members of the United Nations expect to see the Council, in keeping with the spirit of the Charter, examine with equal determination other important questions and other acute conflicts that have been too long neglected. 
It is true that Security Council resolution 598 (1987), of 20 July, hasn’t yet brought peace. But that only shows that that while the agreement of the Council is certainly indispensable in order to stop the conflict, it is not yet necessarily sufficient. In fact, the war is continuing, more destructive than ever. More than seven years of armed aggression have resulted in the death a 3 injury of more than a million civilians or military personnel, most of them innocent young people, whole cities have been laid waste by attacks from the air and incessant bombardments. There has been repeated use of chemical weapons, inflicting atrocious suffering, in flagrant violation of the Geneva Protocol of 1925. We should unreservedly condemn their use. 
The war is tearing apart two peoples who are the heirs of ancient and outstanding civilizations. It has sown disquiet and caused social divisions in a number of Arab countries, and even beyond the Arab world. Because of the risks that it might spread - the tragic incidents in Mecca are proof of that - the conflict now threatens international freedom of navigation in the Persian Gulf, requiring the intervention of friendly and allied countries to safeguard free passage in those International sea lanes. I join all those who have expressed encouragement of the Secretary-General's action, which is continuing, in close consultation with the Security Council, with the aim of securing acceptance by the two parties of the Security Council resolution, which alone is capable of leading to a comprehensive, just and honourable settlement. 
The call for the holding of an international conference on the Middle East has created a momentum which returns to the United Nations the initiative in the search for a comprehensive solution. It has become evident that this is the only forum capable of setting in motion and successfully completing a genuine peace process in the region. My country, with the other member States of the Community, supports such a conference. The consultations conducted by the Secretary-General with all the parties concerned and with the members of the Security Council strengthen our belief that holding an international peace conference under United Nations auspices has now gained an increasingly broad measure of support, as there is no alternative to a negotiated solution. We hope that the consultations will be continued and intensified. 
The twelve States members of the Community have several times set out the principles on which a just and comprehensive solution should be based. I refer in particular to the Declaration they made in Venice in 1988. It was based on Security Council resolutions 242 (1967) and 338 (1973), which set forth in particular the principle of withdrawal from all the territories occupied during the 1967 conflict. The Declaration also emphasizes the principle of the right to existence and security of all States in the region, particularly the State o Israel, as well as equality of treatment for all peoples, which implies recognition of the legitimate rights of the Palestinian people. 
I am convinced that the remaining resistance, in Israel and elsewhere, з the idea of this international conference will eventually be overcome, and that consequently the chance of a negotiated settlement will at long last be take. However, we view with the gravest concern the present situation in Lebanon, a country that has been bled dry and torn apart by 10 years of civil war and f reign occupation. The regular eruption of violence continues relentlessly, with I s macabre procession of bombardments, hostage-taking, massacre of innocents, a d inter-communal strife. Only by ensuring reconciliation between its different communities will Lebanon be able to recover its sovereignty, unity, independence and territorial integrity. Like the Secretary-General, I wish to pay a well-deserved tribute to the United Nations peace-keeping forces, which, in Lebanon as elsewhere, continuing to supervise - despite a heavy toll of dead and Injured - the separation of the parties concerned and the maintenance of a truce which, in the absence of a definitive settlement, continues to be precarious. 
In South Africa the situation continues to be extremely serious and explosive. The white minority Government is committed to maintaining the system of apartheid, which is in many ways a cause of shame to mankind. Since the elections of 6 May all the promises of reform seem to have been forgotten. There is no sign of any fundamental change, and no willingness to engage in dialogue has emerged. The state of emergency continues· Thousands of people remain in detention without trial censorship is constantly being intensified. Externally, South Africa rides roughshod over the sovereignty of neighbouring countries. It is continuing the illegal occupation of Namibia. My Government unreservedly condemns this policy and these actions of South Africa.
In 1985, under the presidency of Luxembourg, and again in 1986 the countries of the European Community enacted a number of measures designed to punish the Pretoria Government for its repressive policy towards the black majority. Those measures are reviewed and where appropriate strengthened in the light of developments in the situation. The Assembly and the Security Council should act likewise. Above all, the international community should respond to the desire to retain apartheid not with ineffective steps and disunity, but with a determination to demand its total and irreversible elimination. The pressure of the international community must also be brought to bear unrelentingly to end the flagrant and systematic violations of human rights in many other countries. Here I refer in particular to the situation in Chile, whose people have now been unjustly deprived of democracy, freedom and fundamental human rights for 14 years. 
The world economic situation continues to give rise to grave concern. Wherever one looks, economic growth is still slow and inadequate. The world's gross domestic product grew by only 3 per cent in 1986, and prospects for 1987 and later are not much better, especially in view of the 1.6 per cent per annum growth of world population. In the northern hemisphere - that is, in the industrialized countries - the situation is in most cases reflected by the persistence of high rates of unemployment, marked external imbalances and, here and there, profound and painful restructuring. 
In the Southern hemisphere, we note that development has been severely hindered by a number of factors; exceptionally low and unstable commodity prices, a deterioration in exchange terms, a drop in export earnings, increasingly crushing debt servicing, and obstacles to trade. In addition, adjustment policies often cause a worsening of already precarious living conditions, particularly for the most deprived sectors of the people of those countries. 
Generally speaking, the gap between the developed and the developing countries is becoming wider rather than narrower. In particular, the per capita income in the industrialized countries - both East and West - grew by about 3.5 per cent in 1986, whereas it declined by about 4 per cent in the developing countries. Of course, all those percentages are average figures; that tends to blur not only the disparities between countries but also the inequalities within many countries themselves. 
Given that gloomy picture, the countries that took part in the seventh session of the United Nations Conference on Trade and Development (UNCTAD VII), held two months ago in Geneva, reached a consensus which I welcome. They proved able to show moderation and realism - I would go so far as to say a new sense of individual and collective responsibility. In that regard, I draw attention to the conduct of the countries with Communist regimes, which, for the first time in history, associated themselves with the analysis of the other participants. In particular, I must emphasize the positive action of the People's Republic of China. That country distinguished itself at UNCTAD VII - as, indeed, it has done in other spheres - by its moderating and constructive efforts, which redounded to the greatest benefit of all the participants. 
The conclusions reached by that Conference do not of course, provide any miraculous solutions with direct, short-term effects. They do, however, involve the acceptance of fundamental principles which are dictated by the mounting interdependence of economies and respect for which is a pre-condition for the general resumption of growth, development and international trade. 
It is also to be hoped that the new financial and structural solidarity that is envisaged will be quickly given concrete form and that the commitments entered into by all concerned will be sufficiently precise to make possible the creation of the environment necessary to bring about recovery. The multilateral trade negotiations now going on, which are designed to ensure a greater opening up of markets, will provide an initial response in that regard. 
Growth is without doubt a necessary condition for the improvement of living standards in all countries, particularly the developing countries. Each of them, of course, must bear the primary responsibility for its own development. None the less, I venture to state that a development policy of some depth must devote equal attention to the effective participation of all the people, the distribution of national income, and the social effects thereof. There are clear reasons of justice for that - and also the fundamental idea that development cannot be imposed. 
In conclusion, let me state again - if there is really a need to do so - our commitment to the Organization. How can we still doubt that the United Nations system is irreplaceable, when we consider the crucial role played, for example, by the Security Council in such questions as the Iran-Iraq war, the Middle East, Afghanistan and the search for solutions in Cambodia and Cyprus? Can we still afford the luxury of a multilateral crisis when we realize the outstanding service rendered to peace day and night by United Nations forces in various flashpoints around the world? Can we afford the luxury of a crisis at a time when we want to see international action strengthened in order to secure universal respect for human rights? Can we afford the luxury of a crisis when countless economic and ecological challenges make sustained international co-operation more essential with the passing of each day? 
In that spirit, I would refer to the remarkable report just published by the international Commission presided over by the Norwegian Prime Minister, Mrs, Gro Harlem Brundtland, which shows how very alarming is the state of the world environment as well as its grave consequences for future development. These problems, transcending national boundaries, require deep thought and vigorous action, which can be harmonized only at the international level. 
It therefore seems to me most desirable to find a solution as soon as possible to the financial crisis of the United Nations, which not only paralyses our work but also undermines confidence. The legal commitments solemnly subscribed to in regard to this Organization, just like the primacy of international law, require this of all of us. The necessary restructuring undertaken by the Secretary-General in implementation of the relevant resolution, which was adopted unanimously, must be encouraged and quickly completed. 
Forty-two years ago the United Nations was established in America, this welcoming land of democracy where we meet each year with so much pleasure. This time, I have deliberately focused my remarks on the more realistic and more pragmatic new trends in international relations. It is for us, together and in solidarity, to make the United Nations a more coherent, more integrated and better-structured centre where the efforts of all nations to ensure prosperity can be more effectively harmonized. Without this, there cannot be a more secure, and therefore all-encompassing, peace. Finally, I would refer to the annual report on the work of the Organization that the Secretary-General has just submitted to us. I share very broadly the assessment made in it of the serious international problems. I therefore readily endorse the following relevant and deeply poetic words used by the Secretary-General in describing the present international context; 
“It is as if the sails of the small boat in which all the people of the earth are gathered had caught again, in the midst of a perilous sea, a light but favourable wind. ... [But] our global vessel will need skilful piloting and the assistance of dedicated oarsmen to navigate the many shoals and reach safe landfall in the next century". (A/42/1, p. 2) 
